DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Funk on 28 June, 5 July 2022.
The application has been amended as follows: 

IN THE CLAIMS:

Claim 30 has been amended as follows:

Claim 30 (currently amended): A control method for a power assist wheelchair including a wheel, an electric motor that drives the wheel, and an encoder that detects rotation of the electric motor, the method comprising:
calculating a total torque value based upon only a detection signal of the encoder;

calculating an assist torque value based upon a current outputted to the electric motor;
calculating a twist torque value based upon a difference obtained by subtracting a torque value calculated based upon the detection signal of the encoder from the assist torque value calculated based upon the current outputted to the electric motor;
calculating a manual torque value based upon a difference obtained by subtracting a torque value obtained from the twist torque value from a total wheel torque value obtained from the total torque value 
determining a target current of the electric motor based upon the manual torque value; and
controlling the electric motor based upon the target current of the electric motor.


Allowable Subject Matter
Claims 26 to 28 and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not reveal or render obvious the power assist wheelchair or the control method for a power assist wheelchair as recited in claims 26 or 30, wherein (in combination with the other recited elements, steps, and limitations) for example, i) the twist torque calculator is configured or programmed to calculate the twist torque value based upon a difference obtained by subtracting a torque value calculated based upon the detection signal of the encoder from an assist torque value calculated based upon a current outputted to the electric motor, or ii) the method comprises calculating a manual torque value based upon a difference obtained by subtracting a torque value obtained from the twist torque value from a total wheel torque value obtained from the total torque value, determining a target current of the electric motor based upon the manual torque value; and controlling the electric motor of the wheelchair based upon the target current of the electric motor.
In this respect, for example, the examiner considers that the combinations of limitations in the claimed power assist wheelchair and control method for a power assist wheelchair are integrated into a practical application of/for determining a target current of the electric motor in/of the wheelchair (and for, in the method, controlling the electric motor based on the target current) and also contain an inventive concept for improving “an existing technological process” (Bascom) of providing the current for/to the wheelchair electric motor (e.g., for example only, such technological process as has been classified in CPC A61G 5/048, B62M 6/50, and B60L 2200/34 including an improvement as described at published paragraphs [0005], [0010], [0110], [0134], etc. of the specification) e.g., for example only, whereby the manual torque is estimated in consideration of the twist torque (e.g., for example, the torque causing deformation in the wheel spoke 27 of the wheel) with a simple hardware configuration (including e.g., the motor encoder).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 4 and 5 of the Remarks, filed 17 June 2022, with respect to the drawings and the patentability of the claims have been fully considered and are, in conjunction with the examiner’s amendment, persuasive.  Therefore, the objection and rejection have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available (e.g., before allowance) via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667